Citation Nr: 0315869	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  93-10 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for lung disability, to 
include residuals of pneumonia, bronchitis, and asthma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from August 1968 to 
February 1969.

This appeal arose from decisions of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(the RO).  The remote procedural history of this case was set 
forth in a February 2000 decision of the Board of Veterans' 
Appeals (the Board) and will not be repeated.

In February 2000, the Board determined that new and material 
evidence had been submitted which was sufficient to reopened 
the veteran's previously-denied claim of entitlement to 
service connection for a lung disorder.  The Board  remanded 
the case to the RO for additional development.  
A Supplemental Statement of the Case was issued in September 
2000.  The veteran testified at a personal hearing before the 
undersigned Veterans law Judge at the RO in April 2002.

In June 2002, the Board undertook additional development of 
the evidence in this case pursuant to authority granted by 67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) [codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)].  As a result of the development action, 
Social Security Administration records were added to the 
claims files in October 2002 and a VA examination report was 
added to the claims files in November 2002.  In response to 
the November 2002 VA examination report, the Board undertook 
further development in November 2002.  A medical opinion from 
the examiner who saw the veteran in November 2002 was 
obtained in February 2003.  


REMAND

For reasons expressed immediately below, the Board has 
concluded that this case must be remanded to the RO.

In a recent decision, United States Court of Appeals for the 
Federal Circuit specifically noted that 38 C.F.R. § 19(a)(2) 
(2002) is inconsistent with 38 U.S.C. § 7104(a) because it 
denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  See Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003).  As discussed in the Introduction above, the Board 
undertook additional evidentiary development under the 
authority of the now-invalidated regulation.  Accordingly, 
this case must be remanded to the RO so that the RO may 
consider the additional evidence which has been obtained 
through the Board's efforts.  See also Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Consequently, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the file in order to 
determine if additional evidentiary 
development is necessary and, if so, 
undertake such development.  If any records 
sought are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.  

2.  Thereafter, the RO should readjudicate 
the veteran's claim, taking into 
consideration any and all evidence which has 
been added to the record since its last 
adjudicative action.  If the benefit sought 
on appeal remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  The 
veteran should be given an appropriate 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



